Exhibit 10.1

(BofA LOGO) [c74069p7406901.jpg]

AMENDMENT NO. 3 TO LOAN AGREEMENT

This Amendment No. 3 (the “Amendment”) dated as of July 18, 2008, is between
Bank of America, N.A. (the “Bank”) and Ambassadors International, Inc.
(“Borrower 1”), Ambassadors Marine Group, LLC (“Borrower 2”), Ambassadors, LLC
(“Borrower 3”), Ambassadors Cruise Group, LLC (“Borrower 4”) and Cypress
Reinsurance, Ltd. (“Borrower 5”) (Borrower 1, Borrower 2, Borrower 3, Borrower 4
and Borrower 5 are sometimes referred to collectively as the “Borrowers” and
individually as the “Borrower”).

RECITALS

A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
September 1, 2006 (together with any previous amendments, the “Agreement”).

B. The Bank and the Borrowers desire to amend the Agreement.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

2. Amendments. The Agreement is hereby amended as follows:



  2.1   In the Subparagraph number 1.1(a), the amount “Twelve Million Five
Hundred Thousand and 00/100 Dollars ($12,500,000.00)” is changed to “Seven
Million Five Hundred Twenty-Four Thousand Four Hundred Eighty-Eight and 00/100
Dollars ($7,524,488.00)”.



  2.2   In the Subparagraph number 1.1(c), the amount “Twelve Million Five
Hundred Thousand and 00/100 Dollars ($12,500,000.00)” is changed to “Seven
Million Five Hundred Twenty-Four Thousand Four Hundred Eighty-Eight and 00/100
Dollars ($7,524,488.00)”.



  2.3   In the Subparagraph number 1.5(b), the amount “Twelve Million Five
Hundred Thousand and 00/100 Dollars ($12,500,000.00)” is changed to “Seven
Million Five Hundred Twenty-Four Thousand Four Hundred Eighty-Eight and 00/100
Dollars ($7,524,488.00)”.

3. Representations and Warranties. When the Borrowers sign this Amendment, each
of the Borrower represents and warrants to the Bank that: (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower’s powers,
has been duly authorized, and does not conflict with any of the Borrower’s
organizational papers.

4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:



  4.1   A Resolutions to Obtain Credit executed by Ambassadors International,
Inc.



  4.2   A Resolutions to Obtain Credit executed by Cypress Reinsurance, Ltd.

Page 1

 

1



--------------------------------------------------------------------------------



 



  4.3   A Corporate Resolution Regarding Formation of Ambassadors Cruise Group,
LLC executed by Ambassadors International, Inc.



  4.4   A Corporate Resolution Regarding Formation of Ambassadors Marine Group,
LLC executed by Ambassadors International, Inc.



  4.5   A Corporate Resolution Regarding Formation of Ambassadors, LLC executed
by Ambassadors International, Inc.

5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement shall remain in full force and effect.

6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

This Amendment is executed as of the date stated at the beginning of this
Amendment.

BANK:

Bank of America, N.A.

     
By:
  /s/ Paul L. Wong
 
   
Name:
Title:
  Paul L. Wong
Document Administrator II

BORROWER(S):

Ambassadors International, Inc.

     
By:
  /s/ Blake T. Barnett
 
   
Name:
Title:
  Blake T. Barnett
Chief Financial Officer

Page 2

 

1



--------------------------------------------------------------------------------



 



Ambassadors Marine Group, LLC

By: Ambassadors International, Inc., Member

     
By:
  /s/ Blake T. Barnett
 
   
Name:
Title:
  Blake T. Barnett
Chief Financial Officer

Ambassadors, LLC

By: Ambassadors International, Inc., Member

     
By:
  /s/ Blake T. Barnett
 
   
Name:
Title:
  Blake T. Barnett
Chief Financial Officer

Ambassadors Cruise Group, LLC

By: Ambassadors International, Inc., Member

     
By:
  /s/ Blake T. Barnett
 
   
Name:
Title:
  Blake T. Barnett
Chief Financial Officer

Cypress Reinsurance Ltd

     
By:
  /s/ Blake T. Barnett
 
   
Name:
Title:
  Blake T. Barnett
Chief Financial Officer

Page 3

 